UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

THOMAS RAMSTACK,                            :
                                            :
              Plaintiff,                    :       Civil Action No.:    08-0658 (RMU)
                                            :
              v.                            :       Re Document Nos.: 23, 25
                                            :
DEPARTMENT OF THE ARMY et al.,              :
                                            :
              Defendants.                   :

                                MEMORANDUM OPINION

      GRANTING THE DEFENDANTS’ RENEWED MOTION TO DISMISS AND FOR SUMMARY
     JUDGMENT; DENYING THE PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT

                                       I. INTRODUCTION

       This matter comes before the court on the defendants’ renewed motion to dismiss the

complaint in part and for summary judgment on the remaining claims, and the plaintiff’s cross-

motion for summary judgment. The pro se plaintiff brings suit under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552, and the Privacy Act, 5 U.S.C. § 552a, alleging that

the defendants improperly withheld records and failed to conduct adequate searches in response

to his numerous requests for records. The court previously dismissed a number of the plaintiff’s

claims and granted summary judgment to the defendants on several others. Defendant the U.S.

Department of State (“DOS”) now asks the court to dismiss all of the remaining claims against it

on the grounds that they are time-barred. Defendants the U.S. Department of the Army

(“Army”) and the Central Intelligence Agency (“CIA”) contend that they are entitled to summary

judgment on the plaintiff’s remaining claims against them because they conducted adequate

searches in response to the plaintiff’s requests and uncovered no responsive documents. For the
reasons discussed below, the court grants the defendants’ motion in its entirety, and resolves all

of the plaintiffs’ claims in favor of the defendants.



                      II. FACTUAL AND PROCEDURAL BACKGROUND

       By way of brief background, 1 the plaintiff contends that he served in the U.S. Army from

1973 to 1975 and participated in a covert, Cold War confrontation with the Soviet military that

took place in Spain. See Compl. ¶ 4.1. The plaintiff alleges that the injuries he suffered during

that confrontation resulted in brain damage, which has caused “memory lapses and distortions

[leaving] him unable to remember the exact nature of his service to the U.S. Army or the cause

of his brain damage.” Id. ¶ 4.4.

       Beginning in the early 1980s and continuing through 2008, the plaintiff made thirteen

FOIA requests for records to the DOS, the CIA and the Army in an attempt to obtain records

regarding his alleged military service. See Mem. Op. (Mar. 24, 2009) at 2-6. For ease of

reference, the court, in a prior decision, labelled the plaintiff’s claims as follows: Claims 1

through 3 concerned his requests to the DOS in March 1987, June 1987 and January 2008

respectively; Claims 4 through 8 concerned his requests to the CIA in 1988, December 1992,

July 2003 and December 2003 respectively; and Claims 9 through 13 concerned his requests to

the Army by letter in July 2006, by letter in January 2008, by e-mail in January 2008, by letter on

February 21, 2008 and by letter on February 23, 2008 respectively. See id. at 6-7.

       On March 24, 2009, the court granted in part and denied in part the defendants’ motion to

dismiss and for summary judgment and denied the plaintiff’s motion for summary judgment.

See generally id. Specifically, the court granted the defendants’ motion to dismiss Claims 3 and


1
       A more detailed factual and procedural history of this matter may be found in a prior decision of
       this court. See Mem. Op. (Mar. 24, 2009) at 2-6.


                                                   2
6 because the plaintiff had not exhausted his administrative remedies with respect to those

requests. Id. at 9-10. The court, however, denied without prejudice the defendants’ motion to

dismiss Claims 1, 2, 4 and 5 because the defendants failed to establish that the plaintiff had not

exhausted his administrative remedies with respect to those claims. Id. at 10-12. The court also

rejected the defendants’ contention that the statute of limitations barred Claims 1, 2, 4 and 5

because the defendants had not provided the court with evidence demonstrating when the statute

of limitations began to run on those requests. Id. at 12 n.8. With respect to Claims 7 through 9,

the court granted the defendants’ motion for summary judgment because the searches conducted

by the CIA and the Army were adequate. Id. at 15-19. The court, however, denied the

defendants’ motion for summary judgment on Claims 10 through 13 because the defendants

failed to demonstrate that they had conducted adequate searches in response to those requests.

Id. at 19-20. As a result, Claims 1, 2, 4, 5 and 10 through 13 survived the defendants’ prior

motion. See generally id.

       The defendants subsequently filed this renewed motion to dismiss and for summary

judgment, seeking to dispose of the plaintiff’s remaining claims. See generally Defs.’ Renewed

Mot. The plaintiff opposes the defendants’ motion and has also moved for summary judgment.

See generally Pl.’s Opp’n to Defs.’ Renewed Mot. & Mot. For Summ. J. (“Pl.’s Cross-Mot.”).

With these motions ripe for adjudication, the court turns to the applicable legal standards and the

parties’ arguments.




                                                 3
                                          III. ANALYSIS

          A. The Court Grants the Defendants’ Motion to Dismiss Claims 1 and 2

            1. Legal Standard for a Motion to Dismiss Pursuant to Rule 12(b)(1)

       Federal courts are courts of limited jurisdiction and the law presumes that “a cause lies

outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994); St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938); see also Gen.

Motors Corp. v. Envtl. Prot. Agency, 363 F.3d 442, 448 (D.C. Cir. 2004) (noting that “[a]s a

court of limited jurisdiction, we begin, and end, with an examination of our jurisdiction”).

       Because “subject-matter jurisdiction is an ‘Art[icle] III as well as a statutory requirement

. . . no action of the parties can confer subject-matter jurisdiction upon a federal court.’”

Akinseye v. District of Columbia, 339 F.3d 970, 971 (D.C. Cir. 2003) (quoting Ins. Corp. of Ir.,

v. Compagnie des Bauxite de Guinea, 456 U.S. 694, 702 (1982)). On a motion to dismiss for

lack of subject matter jurisdiction pursuant to Rule 12(b)(1), the plaintiff bears the burden of

establishing by a preponderance of the evidence that the court has subject matter jurisdiction.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).

       Because subject matter jurisdiction focuses on the court’s power to hear the claim,

however, the court must give the plaintiff’s factual allegations closer scrutiny when resolving a

Rule 12(b)(1) motion than would be required for a Rule 12(b)(6) motion for failure to state a

claim. Macharia v. United States, 334 F.3d 61, 64, 69 (D.C. Cir. 2003); Grand Lodge of

Fraternal Order of Police v. Ashcroft, 185 F. Supp. 2d 9, 13 (D.D.C. 2001). Thus, the court is

not limited to the allegations contained in the complaint. Hohri v. United States, 782 F.2d 227,

241 (D.C. Cir. 1986), vacated on other grounds, 482 U.S. 64 (1987). When necessary, the court

may consider the complaint supplemented by undisputed facts evidenced in the record, or the




                                                  4
complaint supplemented by undisputed facts plus the court’s resolution of disputed facts.

Herbert v. Nat’l Acad. of Scis., 974 F.2d 192, 197 (D.C. Cir. 1992).

         2. The Statute of Limitations Bars Claims 1 and 2 and Deprives the Court
                     of Subject Matter Jurisdiction Over Those Claims

       The DOS moves to dismiss Claims 1 and 2, which concern the records requests made to

the DOS in March 1987 and June 1987, on the grounds that the statute of limitations deprives the

court of subject matter jurisdiction over those claims. See Defs.’ Renewed Mot. at 8-11.

Specifically, the DOS advances a constructive exhaustion argument and contends that the statute

of limitations for those claims began to run no later than December 31, 1995, the year in which it

destroyed the files relating to those requests pursuant to its document retention policy. Id. at 8.

Thus, the DOS argues, the six-year statute of limitations applicable to FOIA actions bars

consideration of Claims 1 and 2, as the plaintiff did not commence this action until April 15,

2008. Id. at 9. The plaintiff does not respond to the DOS’s arguments. See generally Pl.’s Mot.

Although the plaintiff’s failure to respond permits the court to grant this portion of the motion as

conceded, see Cooper v. Farmers New Century Ins. Co., 607 F. Supp. 2d 175, 180 (D.D.C. 2009)

(granting the defendant’s motion to dismiss as conceded based on the plaintiff’s failure to

respond to arguments raised in the motion), the court considers the merits of the defendants’

argument.

       The applicable statute of limitations for FOIA actions is set forth in 28 U.S.C. § 2401(a),

which requires that a complaint be filed within six years of the accrual of a claim. 2 Aftergood v.

CIA, 225 F. Supp. 2d 27, 29 (D.D.C. 2002) (citing 5 U.S.C. § 552; Spannaus v. U.S. Dep’t of


2
       It is unclear from the parties’ submissions whether the plaintiff’s requests for information from
       the DOS were made under the FOIA or the Privacy Act. Giving the pro se plaintiff the benefit of
       the doubt, the court applies the longer six-year statute of limitations of the FOIA, 28 U.S.C.
       §2401(a), rather than the two-year statute of limitations for Privacy Act claims, 5 U.S.C. §
       552a(g)(5).


                                                   5
Justice, 824 F.2d 52, 55 (D.C. Cir. 1987)). “Unlike an ordinary statute of limitations, § 2401(a)

is a jurisdictional condition attached to the government’s waiver of sovereign immunity, and as

such must be strictly construed.” Spannaus, 824 F.2d at 55 (citing United States v. Mottaz, 476
U.S. 834 (1986); Soriano v. United States, 352 U.S. 270 (1957)).

       A FOIA claim first accrues “when the plaintiff has actually or constructively exhausted

his administrative remedies and therefore can institute and maintain a suit in court.” Porter v.

CIA, 579 F. Supp. 2d 121, 126 (D.D.C. 2008) (citing Spannaus, 824 F.2d at 56-57). A plaintiff

constructively exhausts his remedies “when the time limits by which an agency must reply to a

FOIA claimant’s request or appeal (if there is an appeal) expire.” Aftergood, 225 F. Supp. 2d at

29 (citing 5 U.S.C. § 552(a)(6)(C); Spannaus, 824 F.2d at 58).

       In support of its argument for dismissal, the DOS submits the declaration of Peter M.

Sheils, the Acting Director of the DOS Office of Information Programs and Services. See

generally Defs.’ Renewed Mot., Ex. A (“Sheils Decl.”). According to Sheils, the DOS’s internal

case tracking system indicates that after receiving the plaintiff’s records requests in March 1987

and June 1987, the DOS conducted searches for responsive documents. Id. ¶ 4. Those searches

recovered no responsive records. Id. The DOS subsequently closed its case files pertaining to

these requests in 1988 and 1990 respectively, and, in accordance with approved DOS document

retention policies, destroyed these files in 1994 and 1995 based on the absence of activity. Id.

The DOS possesses no additional data or correspondence regarding these requests. Id.

       Because the DOS destroyed the relevant files in 1994 and 1995, the court has no record

of whether the DOS responded to the plaintiff’s requests or whether the plaintiff appealed any




                                                 6
such response by the agency. 3 See id. For the reasons discussed below, however, the absence of

such records does not prevent the court from reaching a disposition of these claims.

       If the DOS did not respond to the plaintiff’s requests, the court would deem the plaintiff

to have constructively exhausted his administrative remedies ten business days 4 after the

submission of each request. See 5 U.S.C. § 552(a)(6)(C); Aftergood, 225 F. Supp. 2d at 29.

Under this scenario, the statute of limitations on Claims 1 and 2 would have commenced running

ten days after the plaintiff made the requests in 1987, Porter, 579 F. Supp. 2d at 126, and the

plaintiff’s claims would be time-barred, see 28 U.S.C. § 2401(a).

       Assuming, on the other hand, that the DOS did respond to the plaintiff’s requests and that

the plaintiff did pursue an administrative appeal, 5 any such activity must have concluded by

1995, when the DOS destroyed the files at issue, as the DOS recovered no subsequent

correspondence or records reflecting activity in connection with these requests. See Sheils Decl.

¶ 4. Accordingly, at the very latest, Claims 1 and 2 must have accrued by 1995, meaning that


3
       The plaintiff appears to acknowledge that the defendants replied to each of his records requests,
       stating in his complaint that he made numerous FOIA requests and “was told each time the . . .
       agencies had no record of him.” Compl. ¶ 4.5. The plaintiff, however, provides no specific
       details concerning the defendants’ responses to any specific records request, including the ones
       made in March and July 1987. See generally id.
4
       In 1987, the DOS had ten business days to respond to a FOIA request. See 5 U.S.C. §
       552(a)(6)(A)(i) (1986). In calculating the deadlines for constructive exhaustion of Claims 1 and
       2, the court applies the law as it existed in 1987, when the plaintiff made the requests. See Am.
       Trucking Ass’ns, Inc. v. Smith, 496 U.S. 167, 194 (1990) (noting that courts are obliged to “apply
       old law to litigants . . . if the operative conduct or events . . . occurred prior to the new” law).
5
       If the plaintiff did not appeal the DOS’s responses, Claims 1 and 2 would be barred for failure to
       exhaust administrative remedies. See Oglesby v. U.S. Dep’t of Army, 920 F.2d 57, 65 (D.C. Cir.
       1990) (noting that “cases foregoing an administrative appeal will preclude the requester from ever
       bringing suit on that request because the individual will not have exhausted his administrative
       remedies”) (citing Spannaus v. U.S. Dep’t of Justice, 824 F.2d 52, 59 (D.C. Cir. 1987)). “[A]n
       administrative appeal is mandatory if the agency cures its failure to respond within the statutory
       period by responding to the FOIA request before suit is filed . . . . Once the agency responds to
       the FOIA request, the requester must exhaust his administrative remedies before seeking judicial
       review.” Id. at 63-64.


                                                    7
these claims would be time-barred because the plaintiff did not raise them until April 2008, see

generally Compl., well after the six-year statute of limitations had expired, see 28 U.S.C. §

2401(a).

       Thus, regardless of whether the DOS responded to the plaintiff’s March 1987 and June

1987 requests, and even if the plaintiff properly exhausted his administrative remedies with

respect to those requests, the claims premised on these requests are time barred. Accordingly,

the court lacks subject matter jurisdiction over Claims 1 and 2 and grants the defendants’ motion

to dismiss these claims.

      B. The Court Grants the Defendants’ Motion for Summary Judgment Based on
        the Adequacy of the Searches Conducted by the CIA and Army and Denies
          the Plaintiff’s Motion for Summary Judgment on all Remaining Claims

                           1. Legal Standard for Summary Judgment

       Summary judgment is appropriate when “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Diamond v. Atwood, 43 F.3d 1538, 1540 (D.C. Cir. 1995). In deciding whether there is a

genuine issue of material fact, the court is to view the record in the light most favorable to the

party opposing the motion, giving the non-movant the benefit of all favorable inferences that can

reasonably be drawn from the record and the benefit of any doubt as to the existence of any

genuine issue of material fact. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157-59 (1970). To

determine which facts are “material,” a court must look to the substantive law on which each

claim rests. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A “genuine issue” is




                                                  8
one whose resolution could establish an element of a claim or defense and, therefore, affect the

outcome of the action. Celotex, 477 U.S. at 322; Anderson, 477 U.S. at 248.

               2. The Court Grants Summary Judgment to the CIA and Army
                         Based on the Adequacy of their Searches

                   a. Legal Standard for FOIA Adequacy of Agency Search

       “A requester dissatisfied with the agency’s response that no records have been found may

challenge the adequacy of the agency’s search by filing a lawsuit in the district court after

exhausting any administrative remedies.” Valencia-Lucena v. U.S. Coast Guard, 180 F.3d 321,

326 (D.C. Cir. 1999). To prevail on summary judgment, an agency must “demonstrate beyond

material doubt that its search was reasonably calculated to uncover all relevant documents.”

Wilbur v. CIA, 355 F.3d 675, 678 (D.C. Cir. 2004) (quoting Nation Magazine, Wash. Bureau v.

U.S. Customs Serv., 71 F.3d 885, 890 (D.C. Cir. 1995)). An agency must search for documents

in good faith, using methods that are reasonably expected to produce the requested information.

Valencia-Lucena, 180 F.3d at 326 (citing Oglesby v. U.S. Dep’t of Army, 920 F.2d at 68). The

principal issue is not whether the agency’s search uncovered responsive documents, but whether

the search was reasonable. Oglesby, 920 F.2d at 67 n.13 (citing Meeropol v. Meese, 790 F.2d
942, 952-53 (D.C. Cir. 1986)); Moore v. Aspin, 916 F. Supp. 32, 35 (D.D.C. 1996). The agency

need not search every record in the system or conduct a perfect search. SafeCard Servs., Inc. v.

Sec. & Exch. Comm’n, 926 F.2d 1197, 1201 (D.C. Cir. 1991); Meeropol, 790 F.2d at 952, 956.

Nor need the agency produce a document if “the agency is no longer in possession of the

document[] for a reason that is not itself suspect.” SafeCard Servs., 926 F.2d at 1201.

       Instead, to demonstrate reasonableness, the agency must set forth sufficient information

in affidavits for the court to determine, based on the facts of the case, that the search was

reasonable. Nation Magazine, 71 F.3d at 890 (citing Oglesby, 920 F.2d at 68). While an



                                                  9
agency’s affidavits are presumed to be in good faith, a plaintiff can rebut this presumption with

evidence of bad faith. SafeCard Servs., 926 F.2d at 1200. But such evidence cannot be

comprised of “purely speculative claims about the existence and discoverability of other

documents.” Id. (internal quotations and citations omitted). If the record raises substantial

doubts regarding the agency’s efforts, “particularly in view of well defined requests and positive

indications of overlooked materials,” summary judgment is not appropriate. Valencia-Lucena,
180 F.3d at 326 (internal quotations and citations omitted).

     b. The CIA and Army Have Established that They Conducted Adequate Searches
                   in Response to the Plaintiff’s Remaining Requests

       In response to the court’s previous memorandum opinion, the CIA and the Army

undertook additional searches with respect to Claims 4, 5 and 10 through 13. See Defs.’

Renewed Mot. at 13-15. They contend that these new searches were thorough and adequate and

warrant summary judgment in their favor. Id. at 14-15. The plaintiff does not dispute the

adequacy of these new searches. See generally Pl.’s Mot. Instead, the plaintiff argues that “the

Department of the Army has declined to seek out or explain the source of the Department of

Veterans Affairs [(“VA”)] records showing plaintiff’s enlistment.” Id. at 8. The plaintiff

contends that McGehee v. CIA, 697 F.2d 1095 (D.C. Cir. 1983), compels the Army to reconcile

its absence of responsive records with the purported VA records reflecting the plaintiff’s

enlistment. Pl.’s Mot. at 9.

       As it did in its previous memorandum opinion, the court will consider declarations from

Delores Nelson 6 and Elizabeth Tatum 7 in assessing whether the CIA and the Army conducted



6
       Delores M. Nelson is the Information and Privacy Coordinator in the Office of the Chief
       Information Officer of the CIA and is responsible for administering FOIA requests. Defs.’
       Renewed Mot., Ex. B ¶ 1. She has served with the CIA for approximately twenty-nine years. Id.
       ¶ 2.


                                                10
reasonable searches for documents responsive to the plaintiff’s FOIA requests. See Founding

Church of Scientology v. Nat’l Sec. Agency, 610 F.2d 824, 836 (D.C. Cir. 1979) (holding that the

district court may rely on agency affidavits as long as they are “relatively detailed . . .

nonconclusory and submitted in good faith”); see also Mem. Op. (Mar. 24, 2009) at 16.

        The Nelson declaration states that the CIA conducted new searches for records

responsive to Claim 4 and 5 following the court’s previous memorandum opinion. See Defs.’

Renewed Mot., Ex. B (“Nelson Decl.”) ¶ 21. Specifically, the declaration explains that the CIA

searched five records systems for responsive documents: the Directorate of Intelligence; the

National Clandestine Services; the Directorate of Science and Technology; the Directorate of

Support, Office of Security; and the Director’s Area. Id. ¶ 22. The CIA searched these

databases using variations of the plaintiff’s name and, when appropriate, his social security

number and date of birth. Id. These searches did not locate any records related to the plaintiff.

Id. Nelson’s declaration states further that, “out of an abundance of caution,” the CIA’s search

extended beyond the typical databases it would reasonably expect to contain responsive records.

Id. ¶ 23.

        Similarly, the Tatum declaration indicates that the Army conducted new searches for

records responsive to Claims 10 through 13 following the court’s previous memorandum

opinion. See Defs.’ Renewed Mot., Ex. D (“Tatum Decl.”) ¶ 10. The declaration explains that

the Army searched four records systems for responsive documents: the Interactive Permanent

Electronic Management System; the National Personnel Records Center’s Electronic Military

Records; the Defense Manpower Data Center; and the Beneficiary Individual Records Locator

System. Id. ¶ 11. The Army searched these databases using the plaintiff’s name and, when

7
        Elizabeth B. Tatum has served as the Chief of the Veterans Support Branch for twenty-seven
        years. Defs.’ Renewed Mot., Ex. D ¶ 4. She is “responsible for managing requests for service
        records made by U.S. Army veterans.” Id. ¶ 5.


                                                  11
appropriate, his social security number. Id. ¶ 16. Like the CIA’s searches, the Army’s searches

failed to locate any records of service for the plaintiff. Id. ¶ 17.

        In assessing the adequacy of an agency’s search efforts, the court considers whether they

were “reasonably calculated to uncover all relevant documents,” Nation Magazine, 71 F.3d at

890, bearing in mind that the defendants are not required to search all of their records or conduct

a perfect search, SafeCard Servs., 926 F.2d at 1201. This court previously deemed nearly

identical searches by the CIA and the Army reasonable in light of similarly detailed declarations

provided by Nelson and Tatum. See Mem. Op. (Mar. 24, 2009) at 17; see also Kucernak v. FBI,

1997 WL 697377, at *2 (9th Cir. Nov. 2, 1997) (holding that a CIA search in the Directorate of

Operations and Directorate of Intelligence databases was adequate under FOIA); Maynard v.

CIA, 986 F.2d 547, 561 (1st Cir. 1993) (finding that a CIA search of similar databases was

adequate under FOIA). The plaintiff has not provided any evidence that the defendants’

affidavits are in bad faith. See generally Pl.’s Mot. In the absence of any contrary suggestion by

the plaintiff, the court concludes that the new searches conducted by the CIA with respect to

Claims 4 and 5 and by the Army with respect to Claims 10 through 13 were adequate. 8

        Although the plaintiff complains that the defendants failed to seek out or explain the

source of the purported VA records reflecting his military service, see Pl.’s Mot. at 8., the court’s

inquiry in a FOIA action does not concern whether any documents responsive to the plaintiff’s

request may exist. Weisberg v. U.S. Dep’t of Justice, 745 F.2d 1476, 1485 (D.C. Cir. 1984).

8
        That these additional searches were conducted after the submission of dispositive motions, rather
        than in immediate response to the plaintiff’s request, has no bearing on the resolution of these
        motions. See Pinkney v. U.S. Dep’t of Justice, 2007 WL 2059129, *3-4 (D.D.C. July 18, 2007)
        (granting the defendant’s motion for summary judgment after the defendant conducted new
        searches following the plaintiff’s motion for summary judgment); NYC Apparel FZE v. U.S.
        Customs & Border Prot., 484 F. Supp. 2d 77, 84, 88 (D.D.C. 2007) (deeming adequate an agency
        search conducted after the court denied the defendant’s first motion for summary judgment);
        accord Looney v. Walters-Tucker, 98 F. Supp. 2d 1, 2, 4 (D.D.C. 2000).



                                                   12
Instead, the court’s inquiry concerns only “whether the search for those documents was

adequate.” Id. “Nothing in the law requires the agency to document the fate of documents it

cannot find.” Roberts v. U.S. Dep’t of Justice, 1995 WL 356320, at *2 (D.D.C. Jan. 29, 1993).

Thus, even if the defendants had offered no explanation for the VA records cited by the plaintiff,

this fact would have no bearing on the court’s analysis of these motions. 9 In any case, the

defendants have gone above and beyond their strict obligations under the FOIA by providing an

explanation of the VA records in question. See Defs.’ Mot., Ex. A ¶ 3-5. 10



                                        IV. CONCLUSION

       For the foregoing reasons, the court grants the defendants’ motion to dismiss and for

summary judgment and denies the plaintiff’s cross-motion for summary judgment. An Order




9
       McGehee v. CIA, 697 F.2d 1095 (D.C. Cir. 1983), provides no support to the plaintiff. In
       McGehee, the CIA uncovered documents responsive to the plaintiff’s FOIA request but withheld
       some of those documents on the grounds that they originated from other agencies. Id. at 1100-01.
       The Circuit rejected the CIA’s argument that the documents originating from other agencies were
       not “agency records” within the meaning of the FOIA. Id. at 1109. Crediting such an argument,
       the Circuit reasoned, would allow agencies to shuffle documents from agency to agency in an
       attempt to shield the documents from disclosure. Id. Here, there is no evidence that the
       defendants refused to disclose any documents because they originated from another agency. See
       generally Compl.; Pl.s’ Mot. To the contrary, the defendants have offered unrebutted evidence
       that they adequately searched all relevant records collections and failed to locate any documents
       responsive to the plaintiff’s requests.
10
       The defendants attached to their first motion the declaration of George Wolohojian, the Director
       of the Department of Veterans Affairs, Veterans Benefit Administration Baltimore Regional
       Office. See generally Defs.’ 1st Mot. to Dismiss & for Summ. J., Ex. A. Wolohojian explains
       that the plaintiff submitted an application for compensation or pension to the VA on May 4, 1988,
       in which he declared that he had served in the U.S. Army from November 1973 to November
       1975. Id. ¶ 3. Upon receipt of this application, the VA entered this information provided by the
       plaintiff into a computer. Id. ¶ 4. The declaration indicates that the VA did not verify this
       information, which then remained in the VA computer records. Id. Because the National
       Personnel Records Center could not verify the plaintiff’s service, Wolohojian concludes that “the
       information in our computer system identifying [the plaintiff] as serving in the Army from
       November 1973 to November 1975 was reported by [the plaintiff] on his applications for benefits
       and has not been provided by any other source.” Id. ¶ 5.


                                                  13
consistent with this Memorandum Opinion is separately and contemporaneously issued this 18th

day of March, 2010.



                                                   RICARDO M. URBINA
                                                  United States District Judge




                                             14